— Appeal from a judgment of the Supreme Court at Special Term (Dier, J.), entered January 6, 1982, which denied petitioner’s application for an order to show cause to commence proceedings against respondents pursuant to CPLR article 78. In view of our recent decision in Matter of King v Gregorie (90 AD2d 922), the present appeal must be dismissed. Were we to exercise our authority under CPLR 5704 (subd [a]), we would nonetheless hold that Special Term correctly denied petitioner’s application for having failed to exhaust his administrative remedies (see 7 NYCRR 5.45; 9 NYCRR 8008.8; Matter of Cosgrove v Klingler, 58 AD2d 910). Appeal *756dismissed, without costs; application pursuant to CPLR 5704 (subd [a]), denied. Mahoney, P. J., Sweeney, Kane, Weiss and Levine, JJ., concur.